PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




Browdy and Neimark, PLLC1625 K Street, N.W.Suite 550Washington DC DISTRICT OF COLUMBIA 20006



In re Application of 
ASSIA et al.
Application No. 16/079,530
Filed: 23 Aug 2018
For: METHOD OF COPY TRADING AND SYSTEM THEREOF
:
:
:	DECISION ON PETITION
:	UNDER 37 CFR 1.59(b)
:
:
							:



This is a response to the petition under 37 CFR 1.59(b), filed November 9, 2021 to expunge information from the above identified application. 

The petition is DISMISSED. 

The petitioner requests that the Information Disclosure Statement (IDS) submitted on November 8, 2021 be expunged “since the [IDS] was unintentionally filed in the wrong patent application.” (Petition, at 1) The petitioner states “[t]he [IDS] was meant to be filed in an unrelated application, as is evidenced by the application number at the top of the [IDS], which is different from the application number of the present application.” (Petition, at 1) The petitioner further states “[t]he subject matter of the references cited in the [IDS] […] is completely unrelated to the subject matter of the present application.” (Petition, at 2)

Under MPEP 724.05(II) which covers “Information Unintentionally Submitted in Application”, a proper petition to expunge information unintentionally submitted in an application (other than information forming part of the original disclosure) must contain: 
(A) the Office can effect such return prior to the issuance of any patent on the application in issue;
(B) it is stated that the information submitted was unintentionally submitted and the failure to obtain its return would cause irreparable harm to the party who submitted 
(C) the information has not otherwise been made public;
(D) there is a commitment on the part of the petitioner to retain such information for the period of any patent with regard to which such information is submitted;
(E) it is established to the satisfaction of the Director that the information to be returned is not material information under 37 CFR 1.56; and
(F) the petition fee as set forth in 37 CFR 1.17(g)  is included.

The petition has not fully met conditions (B), (C), and (D). More specifically, the petition does not explain how “failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information is submitted”, in accordance with condition (B).  Additionally, at the very least the U.S. patent document listed with publication date 2011-10-13 cannot be considered as “the information has not otherwise been made public” in accordance with condition (C). Furthermore, the petition fails to satisfy condition (D) for which “there is a commitment on the part of the petitioner to retain such information for the period of any patent with regard to which such information is submitted.”

Therefore, the decision on the petition to expunge is DISMISSED. 

Any questions regarding this communication should be directed to Will Brandenburg, Quality Assurance Specialist, at (571) 270-5488. 


/DEBORAH J REYNOLDS/Director, Technology Center 3600                                                                                                                                                                                                        _____________________________

Deborah Reynolds, Director
Technology Center 3600
(571) 272-0734

/DR/ /WB/ 2/11/2022